DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 09/27/2021 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
It is noted that whereas the Examiner respectfully disagrees with the substance of Applicant’s arguments, filed 09/27/2021, against the prior art references cited in the Non-Final Office Action of 06/24/2021, such disagreements are moot in view of the new ground(s) of rejection.
As addressed in detail hereinbelow, claims 1, 5, 11, 19, 20 are rejected herein as failing to comply with the requirements of 35 U.S.C. §112 and of 35 U.S.C. §102/103.  There are numerous vague and indefinite limitations present in the pending claims.  As such, the claims have been given their broadest reasonable interpretation, as best as they may be understood in light of the indefinite limitations, as required pursuant to, at least, MPEP 2111.01(I) and MPEP 904.01.
A thorough review of both the claims and the disclosure has been made; pursuant to MPEP 707.07(j), and for the purposes of assisting Applicant and expediting prosecution, it is respectfully noted that there does not appear to be any patentable subject matter disclosed in the application.  
The Examiner has pointed out particular references contained in the prior art of record within the body of this action, as well as in the previous Office Action, for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Should Applicant decide to pursue continued examination, Applicant is encouraged, in preparing a response, to fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.

Preliminary Formalities
Claims 2-4, 6-10, and 12-18 are canceled. Claims 1, 5, and 11 have been amended.  Claims 19, 20 are newly presented.

Claim Objections
Claims 19, 20 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 19, 20, each element and/or step should be separated by a line indentation.  See 37 CFR 1.75(i), MPEP 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 5, 11, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5, 11, 19, 20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 1, the limitation “An electrical generation device for an electrically powered vehicle having a body with a first section […]” is vague and indefinite.  Notably, the 
Regarding claim 1, the limitations “said body panel,” “the air pressure at other forward facing sections” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.  
Regarding claim 1, the phrase “An electrical generation device for an electrically powered vehicle having a body with a first section […] such generation device comprising […]” is vague and indefinite.  Notably, the preambular phrases “where air pressure is known to be higher at said first section than the air pressure at other forward facing sections of said body panel during such highway driving of said vehicle” and “said second section being a rear facing section of said body at which air pressure is known to be lower than the air pressure at said first section during such highway driving of said vehicle” are vague and indefinite.  
First, the claim fails to make clear how “air pressure” may be “known to be higher at said first section” or, at the “second section,” how “air pressure” may be “known to be lower than the air pressure at said first section”.  Currently, the claim does not appear to set forth any elements, such as air pressure sensor(s), that would allow for “know[ing]”/sensing an “air pressure” or any elements, such as a motor or actuator, to move the “generation device” to “be[]” at a location where the “air pressure” may be “higher at said first section”.
Furthermore, these preambular phrases appear to set forth an intended use of the “electrical generation device”—e.g., the “device” is intended to be used at a location where “air pressure” may be “higher”—rather than a claim limitation.  More specifically, the preamble here appears to merely recite a property inherent (i.e., areas of “higher” or “lower” air pressure at different sections of a vehicle) in an old product (i.e., “a vehicle having a body with a first Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).  Here, statements in the preamble reciting the purpose or intended use of the claimed invention do not appear to result in a structural difference between the claimed invention and the prior art.
Regarding claim 5, the limitation “a remotely controllable cover that substantially preserves the aerodynamic shape of said first section when the cover is closed” is vague and indefinite.
First, the limitation “the aerodynamic shape of said first section” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Second, the term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Third, the claim fails to make clear what structural feature(s) the phrase “[a] cover that substantially preserves the aerodynamic shape” may be intended to describe, including what “preserv[ing]” an “aerodynamic shape” may comprise.
Regarding claim 11, the limitation “said first section is on a forward-facing surface of an air deflection device affixed to said vehicle” is vague and indefinite.  Notably, the limitation appears to contradict the phrase “an electrically powered vehicle having a body with a first section, said first section being a forward facing section of said body” of claim 1, upon which separate “air deflection device” which is “affixed to”—and thus not part of—the “vehicle”.
Regarding claim 19, the claim is generally narrative and fails to clearly and positively specify the structure which goes to make up the device for which patent protection is sought.  See below for further discussion.
Regarding claim 19, the limitation “In a motor vehicle having a forward facing panel that encounters relative wind when the vehicle is travelling forward, an air driven electrical generation system having an air inlet located at a first portion of said forward facing panel […]” is vague and indefinite.  
Notably, the claim fails to clearly set forth the subject matter for which patent protection is sought, including the subject matter which the Applicant regards as his invention or discovery.  Here, it is unclear whether the claim is drawn to “a motor vehicle,” “a forward facing panel,” an “air driven electrical generation system,” or other element/combination of elements.  
Furthermore, the claim, which appears to be intended as an independent claim, fails to clearly set forth: (1) a preamble, (2) a phrase such as “wherein the improvement comprises,” and (3) those elements, steps and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.  See 37 CFR 1.75.  Note also the format of the claims in the patent(s) cited herein and previously.
As an example to assist Applicant, the claim could be clarified using a format such as, e.g., —19. (New)  A motor vehicle comprising: a forward facing panel […]; and an air driven electrical generation system, wherein the system includes […] —.
Regarding claim 19, the limitation “air driven electrical generation system” is vague and indefinite.  Notably, the claim fails to make clear what, if any, component(s)/element(s) the “air driven electrical generation system” may comprise.  It is respectfully noted that an “air driven electrical generation system” would appear to necessitate more than simply “an air inlet” in order to operate and “generat[e]” electricity.  Alternatively, if an “air driven electrical generation system,” such should be clarified.
Regarding claim 19, the limitation “said first portion being selected based on a determination that the aerodynamic drag at said first portion is higher than the aerodynamic drag at surrounding portions of said panel” is vague and indefinite.  
First, the limitations “the aerodynamic drag at said first portion” and “the aerodynamic drag at surrounding portions” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.  Furthermore, the claim fails to make clear how an “aerodynamic drag” may be measured.
Second, though the claim initially appears to be an apparatus-type claim, the instant limitation appears to be attempting to set forth a method, using, e.g., the terms “being selected” and “determination”.  However, the claim also fails to clearly set forth any explicit steps which may be followed in order to “select[]” the “first portion” and/or to execute “a determination” of “aerodynamic drag” or comparison to “determin[e]” if a “drag” is “higher than the aerodynamic drag at surrounding portions”.
Lastly, the limitation recites function rather than structure.  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Notably, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).
Regarding claim 20, the limitation “A generation system as claimed in claim 19 wherein said first portion is selected based on a further determination that the air pressure present at said first portion will be sufficient to provide airflow into said inlet and through said generation system in an amount adequate to cause said system to generate power when said motor vehicle is travelling at highway speeds” is vague and indefinite.
First, claim 19, upon which claim 20 appears to be dependent, does not clearly set forth that the claim was intended to be drawn specifically to a “generation system” as appears to be asserted here in claim 20.  Thus, it is unclear whether claim 20 is further limiting the subject matter of the claim upon which it depends, and/or if it includes all the limitations of the claim upon which it depends, as required by 35 U.S.C. §112(d).
Second, claim 20 is generally narrative and fails to clearly set forth the subject matter for which patent protection is sought.  Notably, though claim 20 appears to be directed to an apparatus (a “generation system”), the claim fails to clearly and definitely set forth any additional structural features.  Rather, it appears to set forth a method of “select[ing]” including “further determination” without clearly and definitely setting forth any step(s) therefor.
Rather, the claim recites function rather than structure.  Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Notably, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc.,
Regarding claims 5, 11; and claim 20, they are dependent on claims 1, 19, respectively, and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Regarding claims 1, 5, 11, 19, 20, it appears that the reference discloses all the structural limitations, and associated functionality, of the claims.  However, since the metes and bounds of the claimed invention have not been clearly and definitely set forth as required by 35 U.S.C. § 112(b), it cannot be determined whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, including all properties and/or functions.  Therefore, the following rejection is made and the burden of proof is shifted to Applicant.
Claims 1, 5, 11, 19, 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dietzel (US 2015/0240786 A1).
Regarding claim 1, as best understood, Dietzel discloses an electrical generation device (power generation system 100) for an electrically powered vehicle (tractor-trailer system 200) having a body (body of trailer 204; see, e.g., Fig. 2) with a first section (front/top of trailer 204), said first section being a forward facing section of said body that is exposed to wind forces during highway driving of said vehicle and where air pressure is known to be higher at said first section than the air pressure at other forward facing sections of said body panel (e.g., sections of front body panel of trailer 204 which are behind the cab of the tractor, shielded from oncoming wind) during such highway driving of said vehicle (tractor-trailer system 200) and said body having a second section (e.g., rear of body of trailer 204, at exit 124), said second section being a rear facing section of said body (see, e.g., Fig. 2) at which air pressure is known to be lower than the air pressure at said first section during such highway driving of said vehicle (air pressure of air at exit 124 would be lower than air pressure at front/top portion of trailer body facing oncoming wind/relative airflow), such generation device comprising: 

an impeller (impeller/turbine portion of mechanical power generation device/air turbine/generator set(s) 120) located in said wind channeling structure channel region (see, e.g., Fig. 7), and 
an electrical generator (alternating current generator 1206) driven by said impeller (see, e.g., Fig. 12, ¶ 119).
Regarding the claim limitations, as discussed hereinabove, Dietzel appears to anticipate the structure of the claimed invention.
However, should there be any dispute regarding the apparent intended use of the claimed invention—i.e., that the device is intended to be used “where air pressure is known to be higher at said first section than the air pressure at other forward facing sections,” the following is additionally noted so as to expedite prosecution.
Dietzel discloses the use of different types of sensors, such as pressure transducers for obtaining measurements of pressure at all sensor locations (see, e.g., ¶¶ 90, 91), for the use of operational efficiency and power generation optimization (see ¶ 91).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrical generation device of Dietzel by moving it to an area where “air pressure is known to be higher,” for the purpose of operational efficiency and power generation optimization (see, e.g., ¶ 91), since it has been held that In re Japikse, 86 USPQ 70.
Regarding claim 5, as best understood, Dietzel further anticipates and/or renders obvious that the inlet of said wind channeling structure has a remotely controllable cover (input shutter 106) that substantially preserves the aerodynamic shape of said first section when the cover is closed (see, e.g., Fig. 2, showing shutter 106 in open position and Fig. 6 showing shutter 106 in closed position where shutter 106 provides rounded edges/corners for aerodynamic housing 202, thus, as best understood, “preserv[ing] the aerodynamic shape” of the wind channeling structure/ aerodynamic housing 202; see also, e.g., ¶ 67: when fully closed, the input shutter housing enables the power generation system 100 to function as a fully streamlined body on the vehicle).
Regarding claim 11, as best understood, Dietzel further anticipates and/or renders obvious that said first section is on a forward-facing surface of an air deflection device affixed to said vehicle (see, e.g., Fig. 2; given its broadest reasonable interpretation of the claim, and taking into consideration the ambiguity of claim 11, front portion of the trailer 204 of Dietzel is forward-facing, acts as an air deflection device for oncoming wind/air, and is affixed/part of trailer 204/tractor-trailer system 200).
Regarding claim 19, as best understood, Dietzel discloses a motor vehicle (tractor-trailer system 200) having a forward facing panel (e.g., front section of trailer 204) that encounters relative wind when the vehicle is travelling forward, an air driven electrical generation system (power generation system 100) having an air inlet (input stage/portion 108) located at a first portion of said forward facing panel for routing air through said panel (see, e.g., Fig. 7), said first portion being selected based on a determination that the aerodynamic drag at 
Regarding the claim limitations, as discussed hereinabove, Dietzel appears to anticipate the structure of the claimed invention.
However, should there be any dispute regarding the apparent intended use of the claimed invention—i.e., that the device is intended to be used where “aerodynamic drag at said first portion is higher than the aerodynamic drag at surrounding portions of said panel,” the following is additionally noted so as to expedite prosecution.
Dietzel discloses the use of different types of sensors, such as pressure transducers for obtaining measurements of pressure at all sensor locations (see, e.g., ¶¶ 90, 91), for the use of operational efficiency and power generation optimization (see ¶ 91).  As the claim does not make clear what may comprise “a determination that the aerodynamic drag […] is higher,” this will be interpreted similarly to the limitation of claim 1, requiring that “air pressure is known to be higher”.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrical generation device of Dietzel by moving it to an area where “aerodynamic drag”/“air pressure” may be “higher,” for the purpose of operational efficiency and power generation optimization (see, e.g., ¶ 91), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse,
Regarding claim 20, as best understood, Dietzel further anticipates and/or renders obvious that said first portion is selected based on a further determination that the air pressure present at said first portion will be sufficient to provide airflow into said inlet (input stage/portion 108) and through said generation system (power generation system 100) in an amount adequate to cause said system to generate power when said motor vehicle is travelling at highway speeds (see, e.g., ¶¶ 2, 65, 79).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
January 12, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832